﻿I congratulate you, Sir, on your election as President of this General Assembly at its forty-fifth session. I am confident that you, like your predecessor, will give us wise guidance in our efforts to achieve tangible results at this session.
When the founders of this Organization net in San Francisco in 1945 they had a common vision: a vision of a peaceful world where peoples lived in tolerance as good neighbours, a world of equal rights of men and women, of nations large and small, a world of social progress and better standards of life in greater freedom - all based on a firm belief in the dignity and worth of the human person.
This vision has only partly materialised. We have not yet been able to save our planet from the scourge of war. Fundamental human rights are still being violated in many countries, causing human suffering and heavy flows of refugees. Freedom and democracy remain elusive in too many nations. Hunger and poverty afflict millions of people.
And new scourges have emerged: the ugly face of terrorism, the degradation caused by drugs, the environmental problems, the dreaded and deadly virus causing acquired immunodeficiency syndrome (AIDS) ~ to mention but a few.
However, there is no reason to despair. On the contrary, important parts of the vision are being realised, and increasingly so. An invigorated world Organisation is assuming its responsibility in an atmosphere of growing co-operation and realism, determined to settle disputes by peaceful means based on the rule of law. The tide is changing. Peace, freedom and democracy are gaining ground. We must counter any attempt to stem that tide. 
Our first priority should be to prevent the use of aggression and military power for political ends. We must make it abundantly clear that military aggression will never be tolerated, will never succeed, will never pay.
Iraq's naked aggression against a peaceful neighbour, Kuwait, represents the most blatant violation of all fundamental principles of international law. Its demand that foreign embassies in Kuwait be closed is totally unacceptable. Its use of foreign citizens as bombing shields is an abhorrent breach of basic human principles. Those committing these heinous acts will be held personally responsible and must be brought to justice in accordance with international law. The increasing violence and pillage by the occupying forces in Kuwait represent barbaric sets that must be condemned by the world community.
The world community faced Iraqi's aggression with determination and unanimity. For the first time the Security Council - acting under Chapter VII of the Charter - decided on far-reaching mandatory sanctions against an aggressor. Security Council resolution 661 (1990) and, not least, resolution 665 (1990) on the enforcement of the mandatory sanctions represent hallmarks in the history of the United Nations, and just half an hour ago, as we sat in this Hall, the Security Council again lived up to its responsibilities.
Denmark firmly believes in the need for a peaceful solution to the crisis in the Gulf, This requires the full use of all the instruments of the United Nations, embodied in the Charter, and contributions from all members of the world community.
The mandatory sanctions must be made as effective as at all possible and must be enforced rigorously. To ensure a broadly based international effort, Denmark, for its part, has decided to send a naval vessel to the Gulf to participate in the enforcement of the mandatory sanctions in accordance with resolution 665 (1990). We feel that the United Nations must play as central a role as possible in the co-ordination of the multinational efforts to ensure strict implementation of the sanctions. This would strengthen the Organisation's position in respect of future conflicts and would bring us closer to the establishment of the collective security system envisaged by its founding fathers.
At the same time, we must not forget the grave humanitarian problems caused by Iraq's aggression. Denmark, like many other nations, has already contributed to alleviation of the plight of the countless refugees. But more must be done. And we must strengthen the abilities of the United Nations system in this respect as well.
Nothing short of the complete and unconditional withdrawal of the Iraqi forces from Kuwait and the re-establishment of the independence, sovereignty and territorial integrity of Kuwait will be acceptable. We must demonstrate clearly, once and for all, that aggression will never pay· Iraq's invasion and annexation of Kuwait represent a blemish on an otherwise positive political situation in the world at large.
When historians look back on this century they will no doubt regard the year 1990 as the most important in the post-war period. And they will probably focus on the tremendous changes in Europe, on the closing chapters of what used to be called the cold war.
Developments in Europe have given new hope to millions of people around the globe. Past confrontations have been replaced by co-operation. The divisive wall through Europe has literally crumbled. In Eastern and Central Europe freedom and democracy are rapidly emerging. Pluralistic political systems and free market economies are being developed with vigour and enthusiasm.
The most prominent expression of the new era is the unification of Germany, A unified Germany will, in a few days, take its proper place in our world Organisation. And in Europe, Germany will play its role in the context of the European Community, the North Atlantic Treaty Organization (HATO) and other multilateral organizations. We congratulate the German people on their achievement.
New structures are emerging in Europe. A dynamic European Community continues on its path towards closer political and economic co-operation. It does so with unreserved openness towards other countries, with a firm determination to live up to its responsibility and make its contribution to a stronger and more democratic Europe, and with a wish to give practical expression to its political and economic support for the budding democracies in East and Central Europe.
The dramatic events in Europe expressed the will of the ordinary citizens. It was the people who made the revolution. But all this had not been possible without the courage and foresight demonstrated by President Mikhail Gorbachev, or without the new partnership between the United States and the Soviet Union. 
One of the very positive results of President Gorbachev's reforms has been the free elections this spring in the three Baltic republics - Estonia, Latvia and Lithuania. Only a tragic history has prevented the Baltic peoples from taking their place among the free nations of Europe. They should be here today, and one they will be. The three Baltic republics were members of the League of Nations as independent States for some 20 years. Denmark recognised the Baltic republics in 1921 and never accepted their forced incorporation into the Soviet Union in 1940. We support their efforts to give real substance to their formal independence. We hope that before long they will be allowed to shoulder their responsibility as full-fledged participants in international co-operation. We realize that difficult problems will have to be solved in negotiations with the Soviet Union. We appeal to the parties concerned to show flexibility and goodwill in this endeavour.
A firm foundation has already been laid for a future Europe living in peace, freedom and democracy. Major contributions have been made within the context of the Conference on Security and Co-operation in Europe (CSCE). At the second meeting, in Copenhagen in June, of the Conference on the Human Dimension of the CSCE Process the CSCE States adopted a historic document - a freedom charter, containing basic principles for the development of pluralistic democracies based on respect for human rights, including free elections, freedom of expression and the free political choice of the individual.
The CSCE process has other important dimensions, however. It has the potential to be a key element in a new European structure, bridging the old divide in Europe and enhancing security and co-operation on our continent. We are confident that the summit meeting of the CSCE States in Paris this autumn will advance that goal significantly. 
We are convinced that the coming transformation of the CSCE will also enable the participating States to make a better contribution to world peace and security. And we trust that the meeting between the Foreign Ministers of the CSCE countries here in New York early next week will contribute to the further development of the CSCE process.
There will be no peaceful world without disarmament on a world-wide scale - disarmament covering all categories of weapons: nuclear, conventional and chemical. We are encouraged by the progress made in the negotiations between the United States and the Soviet Union on strategic nuclear forces. The possibility of signing a Strategic Arms Reduction Treaty (START) by the end of the year seems within reach.
Optimism seems justified in the field of conventional disarmament also. We hope that a conventional forces in Europe treaty will be ready for signature at a CSCE summit in November. We attach great importance to the world-wide handling of conventional disarmament that takes place in the United Nations.
Events in the Gulf have once more emphasized the urgent need for a global convention on a comprehensive ban on chemical weapons, and the necessity to avoid a further spread of nuclear weapons. It is our hope that the complete test of a convention on chemical weapons can be submitted in the near future. Even if the recent Review Conference in Geneva on the Non-Proliferation Treaty failed to produce a final document, we feel that the conference was useful and, on the whole, strengthened the Treaty.
Now let me turn briefly to some of the regional conflicts.
It is a further injustice to the Arab peoples that Iraq's aggression against Kuwait has delayed the search for progress towards solutions to other problems in the Middle East - the Arab-Israeli conflict, the Palestinian problem, and the situation in Lebanon. These problems must not be forgotten. We must continue the search for just, comprehensive and lasting solutions. In view of the alarming situation in the occupied territories, it is essential to bring about a genuine Israeli-Palestinian dialogue as soon as possible. The agreement between Iran and Iraq on the implementation of Security Council resolution 598 (1989) is to be applauded.
Developments in South Africa have been very positive. The meetings between the African National Congress of South Africa (ANC) and President De Klerk's Government, which resulted in the Groote Schur Minutes and the Pretoria Agreement, represent major achievements. Real negotiations about a future non-racial and democratic South Africa are within reach.
We urge all South Africans to work together to end the violence that could threaten the road to the complete abolition of apartheid. Lasting changes in South Africa can be achieved only by negotiations and by peaceful means. The United Nations should continue to send a clear and unanimous signal to this end. The consensus resolution adopted at the resumed special session on apartheid last week was encouraging. We hope that this session of the General Assembly will support that achievement with a balanced voice in favour of an urgent, peaceful solution to the complex problems of South Africa.
In Cambodia, a solution appears to be imminent. We commend the five permanent members of the Security Council for the results achieved in establishing a framework for a comprehensive political solution. We note with satisfaction that the Cambodian parties have agreed to this framework, and we are very encouraged by the formation of the Supreme National Council. All parties involved should now concentrate their efforts on the implementation of the agreements. We strongly support the role of the United Nations in this process. 
The successful United Nations operation in Namibia has added new dimensions to the possibilities of the world Organisation. This augurs well for the potential new tasks in, inter alia Cambodia and Western Sahara. The Namibia operation has also reaffirmed the fundamental importance of the peace-keeping activities of the United Nations
Denmark remains a firm supporter of United Nations peace-keeping operations. They must be based on efficiency, cost-effectiveness and flexibility. This is the yardstick we shall continue to use when reviewing our contributions - present and future - to the peace-keeping efforts of the Organization. We should like to see the peace-keeping role of the United Nations strengthened even further, and the possibilities of expanding it in the area of peace-making should be looked into. All peace-keeping and peace-making operations should have a clear mandate, the full co-operation of the parties involved, and a sound financial basis. All member countries must recognize their responsibility for the financing of peace-keeping operations, and they must show willingness to live up to their responsibilities.
A solution to the general financial problems of the United Nations is equally important. All member countries should pay their assessed contributions promptly and in full. Only if this prerequisite is fulfilled can the United Nations meet the enormous challenges of the years to come. The founders did not limit their vision to the solution of political problems; they envisaged a world where all people had the right to a decent life. 
We must not forget our common responsibility for improving living conditions in the developing world. The problems of the developing countries are still immense. More than one billion people are still living in poverty. The situation in many of the least developed countries has deteriorated over the past 20 years. We must all, rich and poor, realize that economic growth and development can he successfully achieved only if the development process is broad-based. That was the clear message from the second United Nations Conference on the Least Developed Countries, held in Paris earlier this month.
Governments must be held accountable for their actions. People must be allowed to participate in the political process. Democracy, pluralism and respect for human rights are indispensable features of sustainable development. It is encouraging that political and legal reforms are on the agenda in an increasing number of countries. Denmark welcomes that development. It gives reason for optimism. Human rights, democratization and popular participation in the development process are both important tools and objectives in Danish development co-operation. The international development agencies, increasingly, are following the path. We, for our part, will support this trend. Human rights and democratization are not to be seen as temporary items on the development agenda. It is our common responsibility to make sure they have come to stay.
By doing so we might also contribute to solving the overwhelming problem of refugees. Unless tackled in a comprehensive context, that immense problem could endanger our security in the foreseeable future.
At the same time, we must not lose sight of other threats to developing and developed countries alike.
Climate changes, our exploitation of the Earth's resources and pollution of the seas represent fundamental threats to social and economic development. International co-operation and concrete action are needed. The United Nations should continue to give high priority to environmental issues. The first session of the Preparatory Committee for the United Nations Conference on Environment and Development augured well for the future. The greatest challenge will be to find ways and means to enable the developing countries to participate in international environmental co-operation and to integrate an environmental dimension into their own development policies and programmes, h comprehensive approach is necessary. It must include the transfer of environmentally sound technology and additional financial resources.
The report of the Intergovernmental Panel on Climate Change calls for effective action to counteract climate change. Negotiations on a convention on climate change should be initiated as soon as possible, and the convention should be ready for signature at the 1992 Conference on Environment and Development.
Other challenges must be met with equal vigour. The fight against illicit trafficking in narcotic drugs must build on the momentum created by this year's special session of this General Assembly. The outcome of the special session on combating narcotic drugs last February laid a new foundation for the fight against this evil.
Drugs and terrorism are closely related. But international terrorism has other sources too. The crisis in the Gulf has added fuel to the use of terrorism for political ends. The world community must never accept the use of terrorism. All nations must work closely together to prevent the perpetrators of terrorism from committing their brutal and senseless acts.
Today we have unprecedented opportunities to fulfil the obligations set out in the Charter of the United Nations. We must seize these opportunities. We must utilise Charter provisions to establish a system of collective security. We must demonstrate in deeds that military aggression will never be tolerated and never rewarded. We must make full use of the peace-keeping and peace-making role of the Organisation. We must establish an international community based on the rule of law, where conflicting interests are settled by peaceful means and based on democratic processes, political pluralism and respect for human rights and freedom of expression.	
We must assist the less-favoured nations in solving their enormous problems of development. We must combat the threats to the environment and the evils of narcotic drugs and international terrorism. We must practise tolerance and counter anti-Semitism, racism and practices based on hatred. And we must do so in a world Organization that is truly universal. Together we must help realize the vision of the founders, not for their sake, but for ourselves, for our children and for all future generations.
